 Case 1:21-cv-00247-PLM-SJB ECF No. 5, PageID.26 Filed 04/19/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 DAVID STORCK,

        Plaintiff,
                                                    Case No. 1:21-cv-247
 v.
                                                    HONORABLE PAUL L. MALONEY
 STATE OF MICHIGAN,

        Defendant.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff initiated this lawsuit by filing his complaint on March 17, 2021. On March 22,

2021, the Magistrate Judge issued a Report and Recommendation, recommending that the action

be dismissed upon initial screening pursuant to 28 U.S.C. § 1915(e)(2).        The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C.

§ 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 4) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Complaint is DISMISSED for the reasons stated

in the Report and Recommendation.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,
 Case 1:21-cv-00247-PLM-SJB ECF No. 5, PageID.27 Filed 04/19/21 Page 2 of 2




206, 211-12 (2007). Should plaintiff appeal this decision, the $505.00 appellate filing fee will be

assessed pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11.

       A Judgment will be entered consistent with this Order.



Dated: April 19, 2021                                        /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge




                                                2
